DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (21, 27), 23, 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 15), (13, 14), 15 of app 16/546,658 (now is US patent US 10,964,087B2). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.

Claim 21, 27 are determined to be obvious in light of claim 1, 15 of 16/546,658 (now is US patent US 10,964,087B2) based on reasons below for having similar limitations.
Instant application claims 21, 27
16/546,658 claim 1,15
21. A graphics processor comprising:
a hardware graphics rendering pipeline configured to perform multisample
anti-aliasing for a multisample surface in a memory associated with the graphics
processor, the hardware graphics rendering pipeline including pixel processing circuitry to:

resolve pixel data in the multisample surface via conditional generation of
color data for a non-multisample surface in the memory associated with the
graphics processor, the conditional generation performed based on a source control surface for the multisample surface, wherein the conditional generation of the color data includes to:


1. A graphics processor comprising: a hardware graphics rendering pipeline configured to perform multisample anti-aliasing for a multisample surface in a memory associated with the graphics processor, the hardware graphics rendering pipeline including pixel processing logic to: 

perform a fast clear on a non-multisample surface in the memory associated with the graphics processor, the fast clear to set metadata associated with the non-multisample surface to indicate that each pixel of the non-multisample surface is set to a clear color value; and 




27. The graphics processor as in claim 26, the pixel processing circuitry to dispatch a stenciled multisample resolve draw to the pixel processing circuitry to conditionally generate the color data for the non-multisample surface
dispatch a stenciled multisample resolve draw to a shader unit of the hardware graphics rendering pipeline to conditionally generate color data for the non-multisample surface based on pixel data in the multisample surface, 


invoke a pixel shader to resolve a first pixel of the multisample surface in response to a determination that one or more sample locations of the first pixel are associated with a non-clear color value; 

the shader unit to execute a pixel shader program to generate a resolved color value from one or more sample locations of a pixel of a multisample surface, wherein the shader unit is to conditionally execute the pixel shader program for a pixel of the multisample surface based on a control surface for the multisample surface, the control surface stored in the memory associated with the graphics processor.
and bypass invocation of the pixel shader for a second pixel in response
to a determination that each sample location of the second pixel is
associated with a clear color value.
(Partial) Claim 15. …bypassing, by the shader unit, execution of the pixel shader program for the first pixel in response to determining that the first pixel is set to the clear color value.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claims 1, 15 of 16/546,658 teaches the limitations similar to the Claim 21 and Claim 27 of 17/206,584. Although it is not identical as Claims 21 and 27 of 17/206,584, however, prior art  Troiano et al. (US 20170358109 A1) teaches in Paragraph [0008], [0067] of non-multisample surfaces pixel rendering. Lassen et al. (US 20140368521 A1) teaches in Paragraph [0009], [0019], [0131], [0132], [0170], [0215] of skipping/bypassing the pixel rendering when pixel is transparent color with dealing multi-sampled anti-aliasing. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate skipping pixel storage based on the pixel color taught by Lassen into modified invention of Uralsky such that during the process of anti-aliasing for multisampling, system will be able to control what pixel value to store based on the color differences. Therefore, Claim 1, 15 of 16/546,658 discloses all limitations of 17/206,584, claim 21, 27 and with Troiano et al. (US 20170358109 A1) and Lassen et al. (US 20140368521 A1) combined.

Claim 23 are determined to be obvious in light of claim 13, 14 of 16/546,658 (now is US patent US 10,964,087B2) based on reasons below for having similar limitations.
Instant application claims 23
16/546,658 claim 13, 14
23. The graphics processor as in claim 22, wherein to execute the pixel shader for the first pixel includes to write a resolved color value for sample locations of the first pixel of the multisample surface to the non-multisample surface, 

13. The graphics processor system as in claim 11, wherein the pixel shader program is to cause the shader unit to: read a color value for one or more sample locations of the pixel of the multisample surface from the multisample surface in response to a determination that the one or more sample locations are associated with a non-clear color value; and write a resolved color value for the one or more sample locations to the non-multisample surface.

wherein the resolved color value is an average color value of sample locations of the first pixel.
14. The graphics processor system as in claim 13, 
wherein the resolved color value is an average color value for the one or more sample locations of the pixel of the multisample surface.



Claim 25 are determined to be obvious in light of claim 16 of 16/546,658 (now is US patent US 10,964,087B2) based on reasons below for having similar limitations.
Instant application claims 25
16/546,658 claim 16
25. The graphics processor as in claim 24, wherein the second circuitry is to
test the metadata for the second pixel within the source control surf ace to determine if the metadata indicates that the second pixel is set to the clear color value.
16. The method as in claim 15, additionally comprising dispatching, by the shader unit, a new write command to write metadata to indicate that the first resolved color value for the first pixel is the clear color value, wherein the new write command is dispatched in response to determining that the first pixel is set to the clear color value.


Claim 35, 27 are determined to be obvious in light of claim 1 of 16/546,658 (now is US patent US 10,964,087 B2) based on reasons below for having similar limitations.
Instant application claims 21, 27
16/546,658 claim 1
35. A method comprising:
performing multisample anti-aliasing for a multisample surface in a
memory associated with a graphics processor;
resolving pixel data in the multisample surface via conditional generation of
color data for a non-multisample surface in the memory associated with the
graphics processor, the conditional generation performed based on a source control surface for the multisample surface, wherein the conditional generation of the color data includes:
15. A method to resolve color data from a multisample surface to a non-multisample surface in a memory associated with a hardware graphics rendering pipeline, the method comprising: dispatching a multisample resolve call to a shader unit of the hardware graphics rendering pipeline, the shader unit to execute a pixel shader program to generate a first resolved color value from multiple sample locations of the multisample surface; 
22. The graphics processor as in claim 21, the pixel processing circuitry
including:
first circuitry to execute the pixel shader for the first pixel in response to
invocation of the pixel shader for the first pixel; and



determining, via metadata associated with a first pixel of the multisample surface, that the first pixel is set to a clear color value, wherein the metadata associated with the first pixel is stored in a source control surface in the memory associated with the hardware graphics rendering pipeline; and
second circuitry to gate invocation of the pixel shader for the second pixel
based on metadata for the second pixel stored in the source control surface.
invoking a pixel shader to resolve a first pixel of the multisample surface in response to a determination that one or more sample locations of the first pixel are associated with a non-clear color value; and

bypassing invocation of the pixel shader for a second pixel in response to a determination that each sample location of the second pixel is associated with a clear color value.
bypassing, by the shader unit, execution of the pixel shader program for the first pixel in response to determining that the first pixel is set to the clear color value.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 1 of 16/546,658 teaches the limitations similar to the Claim 21 and Claim 27 of 17/206,584. Although it is not identical as Claims 21 and 27 of 17/206,584, however, prior art  Troiano et al. (US 20170358109 A1) teaches in Paragraph [0008], [0067] of non-multisample surfaces pixel rendering. Lassen et al. (US 20140368521 A1) teaches in Paragraph [0009], [0019], [0131], [0132], [0170], [0215] of rendering pixels based on the metadata identified as the transparency of color with dealing multi-sampled anti-aliasing. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate skipping pixel storage based on the pixel color taught by Lassen into modified invention of Uralsky such that during the process of anti-aliasing for multisampling, system will be able to control what pixel value to store based on the color differences. Therefore, Claim 1 of 16/546,658 discloses all limitations of 17/206,584, claim 21, 27 and with Troiano et al. (US 20170358109 A1) and Lassen et al. (US 20140368521 A1) combined.

Claims 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims (12, 8) of app 15,719/381 (now is US patent US US 10445923 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.
Claim 31 are determined to be obvious in light of claim 12, 8 of 15/719,381 (now is US patent US 10445923 B2) based on reasons below for having similar limitations.
Instant application claims 31
15/719,381 (now is US patent US 10445923 B2)  claim 12, 8
31. A graphics processing system comprising: a memory; and a graphics processor coupled with the memory, the graphics processor including a hardware graphics rendering pipeline configured to resolve a
multisample surface in memory of the graphics processor to a non-multisample
surface, the hardware graphics rendering pipeline including pixel processing
circuitry to:
determine that each sample location of a first pixel of a multisample surf ace
is associated with a clear value;
resolve a color value for the first pixel to the non-multisample surface via a
write of metadata to a destination control surf ace, the metadata to indicate that the
first pixel has the clear value;

12. A data processing system comprising: a memory device to store a multisample render target, a non-multisample surface, and a destination control surface associated with the non-multisample surface, the destination control surface to store metadata to indicate that a pixel has a clear value; and a graphics processing unit having a hardware graphics rendering pipeline configured to perform multisample anti-aliasing, the hardware graphics rendering pipeline including a pixel processor to execute a pixel shader program, the pixel shader program to cause the pixel processor to: determine that each sample location of a pixel of a multisample surface is associated with a clear value; and resolve a color value for the pixel to the non-multisample surface via a write of the metadata to indicate that the pixel has the clear value.
determine that one or more sample locations of a second pixel of the
multisample surface contains a non-clear value; 
read a clear color value associated with the multisample surface, the clear
color value to indicate a color associated with the clear value; and
8. The graphics processor as in claim 1, the pixel processing logic to: 


read a clear color value associated with the multisample surface, the clear color value to indicate a color associated with the clear value; 

perform a fast clear on the non-multisample surface, the fast clear to set metadata associated with the non-multisample surface to indicate that each pixel of the non-multisample surface is set to the clear color; determine that one or more sample locations of the pixel of the multisample surface contains a non-clear value; and 
write a resolved color value for the second pixel of the multisample surface
to the non-multisample surface, wherein the resolved color value is an average
color value of sample locations of the second pixel.
write a resolved color value for the one or more sample locations of the pixel of the multisample surface to the non-multisample surface, wherein the resolved color value is an average color value of the one or more sample locations of the pixel of the multisample surface.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 1, Claim 8 of 16/546,658 teaches the limitations similar to the Claim 31 of 17/206,584. Although it is not identical as Claims 31 of 17/206,584, however, prior art  Troiano et al. (US 20170358109 A1) teaches in Paragraph [0008], [0067] of non-multisample surfaces pixel rendering. Lassen et al. (US 20140368521 A1) teaches in Paragraph [0009], [0019], [0131], [0132], [0170], [0215] of processing the pixel rendering when pixel has transparent color when dealing multi-sampled anti-aliasing. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate skipping pixel storage based on the pixel color taught by Lassen into modified invention of Uralsky such that during the process of anti-aliasing for multisampling, system will be able to control what pixel value to store based on the color differences. Therefore, Claims 1, 8 of 15/719,381 discloses all limitations of 17/206,584, claim 31 and with Troiano et al. (US 20170358109 A1) and Lassen et al. (US 20140368521 A1) combined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-27, 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uralsky et al. (US 20160071246 A1, hereinafter Uralsky), in view of Troiano et al. (US 20170358109 A1, hereinafter Troiano), further in view of Lassen et al. (US 20140368521 A1, hereinafter Lassen).
Regarding Claim 21, Uralsky teaches a graphics processor comprising (Uralsky, Paragraph [0036], "PPU 202 comprises a graphics processing unit (GPU) that may be configured to implement a graphics rendering pipeline to perform various operations related to generating pixel data"):
a hardware graphics rendering pipeline configured to perform multisample anti-aliasing (Uralsky, Paragraph [0030], [0086],"system disk 114 provides nonvolatile storage for applications and data" "this approach may cause a viewer to perceive higher-quality rendered images that appear to be rendered with higher orders of multisample antialiasing that what raster 385 actually implements")
for a multisample surface in a memory associated with the graphics processor, the hardware graphics rendering pipeline including pixel processing circuitry to
(Uralsky, Paragraph [0036], [0086],"a graphics processing unit (GPU) that may be configured to implement a graphics rendering pipeline to perform various operations related to generating pixel data" "raster 385 effectively multiplies the multi sample antialiasing mode for each pixel across many frames"):
Uralsky does not explicitly disclose but Troiano teaches resolve pixel data in the multisample surface (Troiano, Paragraph [0017], In multisample anti-aliasing, if any of the multi sample locations in a pixel is covered by a triangle that is being rendered) via conditional generation of color data for a non-multisample surface in the memory associated with the graphics processor (Troiano, Paragraph [0008], [0067], Images so captured may be stored in memory 860 and/or storage 865. Memory 860 may include one or more different types of media used by processor 805, graphics hardware 820, and image capture circuitry 850 to perform device functions. textures wherein more than one color sample is stored per pixel), however, texture-to-buffer blits may not presently be implemented as mentioned above with reference to non-multisampled textures, e.g., because present GPUs do not support writing multisampled surfaces with a linear memory layout).
Troiano and Uralsky are analogous since both of them are dealing with graphic pipeline processing. Uralsky provided a way of handling anti-aliasing in multisampling graphic processing based on the sample location of the pixels. Troiano provided a way of handling color sample on multisample or non-multisample texture based on different condition when dealing with multi-sampled anti-aliasing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate conditional color sampling taught by Troiano into modified invention of Uralsky such that during the process of anti-aliasing for multisampling, system will be able to dynamically adjust the color sample on multisample texture or non-multisample texture based on different condition which provide more flexible when dealing with anti-aliasing in graphic pipeline. The motivation is to support different writing method pixel into memory in graphics processing system which discussed by Troiano in Paragraph [0008];
The combination does not explicitly disclose but Lassen teaches the conditional generation performed based on a source control surface for the multisample surface (Lassen, Paragraph [0009], The rendering process then derives the data, such as red, green and blue (RGB) colour values and an "Alpha" (transparency) value, necessary to represent the primitive at the sample points [0013], It is also the case that as multiple fragments, e.g. from different overlapping primitives, at a given location may affect each other ( e.g. due to transparency and/or blending), [0014], the final pixel output will also depend upon plural overlapping sample values at that pixel location). [0019], the case where a frame to be displayed is rendered in a supersampled or multisampled manner for anti-aliasing purposes), 
wherein the conditional generation of the color data includes to: invoke a pixel shader to resolve a first pixel of the multisample surface in response to a determination that one or more sample locations of the first pixel are associated with a non-clear color value (Lassen, Paragraph [0131], a histogram of the luminosity values of sampling positions ( or pixels) of a tile is generated.  [0132], whether all of a tile and/or whether regions (e.g. sampling positions or groups of sampling positions) of a tile are completely opaque, and/or are completely transparent and/or neither. Such information may be used, e.g., to control further graphics processing operation that are carried out on the tile. [0134], one or more bitmasks or flags, e.g. indicating the presence (or absence) of regions (sample positions or pixels) of the tile that are (completely and/or relatively) opaque and/or transparent and/or neither. [0170], These buffers store, as is known in the art, an array of fragment data that represents part (a tile) of the overall render output ( e.g. image to be displayed), with respective sets of sample values in the buffers corresponding to respective pixels of the overall render output)
 and bypass invocation of the pixel shader for a second pixel in response to a determination that each sample location of the second pixel is associated with a clear color value (Lassen, Paragraph [0215], the metadata may indicate whether all sampling positions (pixels) of a tile are completely opaque or completely transparent <read on clear color value>. and if this is the case, some of the subsequent processing operations may be skipped).
Lassen and Uralsky are analogous since both of them are dealing with graphic pipeline processing. Uralsky provided a way of handling anti-aliasing in multisampling graphic processing based on the sample location of the pixels. Lassen provided a way of skipping the pixel rendering when pixel is transparent color value when dealing with multi-sampled anti-aliasing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate skipping pixel storage based on the pixel color taught by Lassen into modified invention of Uralsky such that during the process of anti-aliasing for multisampling, system will be able to control what pixel value to store based on the color differences. The motivation is to reduce bandwidth consumption for memory reads and writes in graphics processing system discussed by Lassen in Paragraph [0020];

Regarding Claim 22, the combination of Uralsky, Troiano and Lassen teaches the invention in claim 21.
The combination further teaches the pixel processing circuitry including: first circuitry to execute the pixel shader for the first pixel in response to invocation of the pixel shader for the first pixel (Uralsky, Paragraph [0009], [0072], index unit configured to generate a first index into the first sample pattern table that references a first subset of entries included in the first plurality of entries, and extract the first subset of entries from the first sample pattern table, where a first entry included in the first subset of entries indicates a first location within a first pixel of a first frame where a first sample is to be generated. The pixel shading unit 390 is a programmable execution unit that is configured to execute fragment shader programs, transforming fragments received from the rasterizer 385, as specified by the fragment shader programs. Fragment shader programs may shade fragments at pixel-level granularity);
	Uralsky does not explicitly disclose but Lassen teaches second circuitry to gate invocation of the pixel shader for the second pixel based on metadata for the second pixel stored in the source control surface (Lassen, Paragraph [0029], a tile buffer configured to store rendered fragment data locally to the graphics processing pipeline prior to that data being written out to an external memory, the tile buffer storing data values for an array of sample positions. with respective sets of the sample positions corresponding to and being associated with respective pixels of an output data array [0101], , metadata is useful in and generated for various graphics processing operations. [0066], using the values stored in the tile buffer can be any suitable such operation, such as any multisampled anti-aliasing operation, a multisampled high dynamic range rendering operation, a linear blending operation, a deferred shading operation, a format conversion operation).
As explained in rejection of claim 21, the obviousness for combining of metadata for multisampling of Lassen into Uralsky is provided above.

Regarding Claim 23, the combination of Uralsky, Troiano and Lassen teaches the invention in claim 21.
The combination further teaches wherein to execute the pixel shader for the first pixel includes to write a resolved color value for sample locations of the first pixel of the multisample surface to the non-multisample surface (Troiano, Paragraph [0007], [0017], In multisample anti-aliasing, if any of the multi sample locations in a pixel is covered by a triangle that is being rendered. For non-multisampled textures (i.e., textures wherein only a single color sample is stored per pixel), one or more GPU drivers may simply set up the GPU to implement the texture-to-texture blit operation as a fragment shader program that reads in from the source texture and writes out to the destination texture), wherein the resolved color value is an average color value of sample locations of the first pixel (Lassen, Paragraph [0128], the metadata may indicate an average value of a particular characteristic or property of a tile or of regions within a tile).
As explained in rejection of claim 21, the obviousness for combining of metadata for multisampling of Lassen into Uralsky is provided above.

Regarding Claim 24, the combination of Uralsky, Troiano and Lassen teaches the invention in claim 21.
The combination further teaches wherein to gate invocation of the pixel shader for the second pixel is to prevent divergence of a shader thread associated with the second pixel (Uralsky, Paragraph [0072], [0111], [0117], device driver 103 compares a number of even numbered frames to determine whether the difference between those pixel values exceeds a first threshold. Device driver 103 also compares a number of odd numbered frames to determine whether the difference between those pixel values exceeds a second threshold. If both the first threshold and the second threshold are exceeded, then device driver 103 identifies motion. The quality of images generated using the above techniques may be further increased through the use of specialized filters that reduce visual artifacts potentially induced by changing sample patterns across frames. Fragment shader programs may shade fragments at pixel-level granularity, where such shader programs may be called pixel shader programs.).

Regarding Claim 25, the combination of Uralsky, Troiano and Lassen teaches the invention in claim 24.
The combination further teaches wherein the second circuitry is to test the metadata for the second pixel within the source control surface to determine if the metadata indicates that the second pixel is set to the clear color value (Lasson, Paragraph [0132], the metadata relates to the transparency of regions ( e.g. sampling positions or groups of sampling positions) of a tile (i.e. the particular characteristic or property may comprise transparency)..[0215], the metadata may indicate whether all sampling positions (pixels) of a tile are completely opaque or completely transparent <read on clear color value>).
As explained in rejection of claim 21, the obviousness for combining of metadata for multisampling of Lassen into Uralsky is provided above.


Regarding Claim 26, the combination of Uralsky, Troiano and Lassen teaches the invention in claim 25.
The combination further teaches wherein to test the metadata for the second pixel includes to test a metadata value associated with each of a plurality of sample locations of the second pixel (Lassen, Paragraph [0215], The metadata may also indicate pixels which are "almost fully" opaque or "almost fully" transparent, since the differences with the fully opaque or transparent cases may not be visible in certain circumstances. In this case, programmable thresholds for opaque and transparent sampling position (pixel) detection can be supplied to the tile shader).
As explained in rejection of claim 21, the obviousness for combining of metadata for multisampling of Lassen into Uralsky is provided above.

Regarding Claim 27, the combination of Uralsky, Troiano and Lassen teaches the invention in claim 25.
The combination further teaches the pixel processing circuitry to dispatch a stenciled multisample resolve draw to the pixel processing circuitry (Uralsky, Paragraph [0082], The second render target could include two fields representing depth and stencil information associated with the corresponding fragment)
Uralsky does not explicitly disclose but to conditionally generate the color data for the non-multisample surface (Troiano, Paragraph [0008], [0067], Images so captured may be stored in memory 860 and/or storage 865. Memory 860 may include one or more different types of media used by processor 805, graphics hardware 820, and image capture circuitry 850 to perform device functions. textures wherein more than one color sample is stored per pixel), however, texture-to-buffer blits may not presently be implemented as mentioned above with reference to non-multisampled textures, e.g., because present GPUs do not support writing multisampled surfaces with a linear memory layout).
As explained in rejection of claim 21, the obviousness for combining of non-multisample surface pixel rendering of Troiano into Uralsky is provided above.

Regarding Claim 31, Uralsky teaches a graphics processing system (Uralsky, Paragraph [0012],  FIG. 1 is a block diagram illustrating a computer system configured to implement one or more aspects of the present invention) comprising:  a memory (Uralsky, Fig. 2, Element 204 Memory); and a graphics processor (Uralsky, Fig. 2, Element 202 GPU), coupled with the memory, the graphics processor including a hardware graphics rendering pipeline configured to resolve a multisample surface in memory of the graphics processor to a non-multisample surface, the hardware graphics rendering pipeline including pixel processing circuitry to (Uralsky, Paragraph [0030], [0036], [0086], "system disk 114 provides nonvolatile storage for applications and data" "this approach may cause a viewer to perceive higher-quality rendered images that appear to be rendered with higher orders of multisample antialiasing that what raster 385 actually implements" "a graphics processing unit (GPU) that may be configured to implement a graphics rendering pipeline to perform various operations related to generating pixel data" "raster 385 effectively multiplies the multi sample antialiasing mode for each pixel across many frames"):
Uralsky does not explicitly disclose but Troiano teaches resolve a color value for the first pixel to the non-multisample surface via a write of metadata to a destination control surface, the metadata to indicate that the first pixel has the clear value (Troiano, Paragraph [0008], [0067], Images so captured may be stored in memory 860 and/or storage 865. Memory 860 may include one or more different types of media used by processor 805, graphics hardware 820, and image capture circuitry 850 to perform device functions. textures wherein more than one color sample is stored per pixel), however, texture-to-buffer blits may not presently be implemented as mentioned above with reference to non-multisampled textures, e.g., because present GPUs do not support writing multisampled surfaces with a linear memory layout);
and write a resolved color value for the second pixel of the multisample surface to the non-multisample surface (Troiano, Paragraph [0007], [0017], In multisample anti-aliasing, if any of the multi sample locations in a pixel is covered by a triangle that is being rendered. For non-multisampled textures (i.e., textures wherein only a single color sample is stored per pixel), one or more GPU drivers may simply set up the GPU to implement the texture-to-texture blit operation as a fragment shader program that reads in from the source texture and writes out to the destination texture), 
Troiano and Uralsky are analogous since both of them are dealing with graphic pipeline processing. Uralsky provided a way of handling anti-aliasing in multisampling graphic processing based on the sample location of the pixels. Troiano provided a way of handling color sample on multisample or non-multisample texture based on different condition when dealing with multi-sampled anti-aliasing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate conditional color sampling taught by Troiano into modified invention of Uralsky such that during the process of anti-aliasing for multisampling, system will be able to dynamically adjust the color sample on multisample texture or non-multisample texture based on different condition which provide more flexible when dealing with anti-aliasing in graphic pipeline. The motivation is to support different writing method pixel into memory in graphics processing system which discussed by Troiano in Paragraph [0008];
Uralsky does not explicitly disclose but Lassen teaches determine that each sample location of a first pixel of a multisample surface is associated with a clear value (Lassen, Paragraph [0215], the metadata may indicate whether all sampling positions (pixels) of a tile are completely opaque or completely transparent <read on clear color value>. and if this is the case, some of the subsequent processing operations may be skipped);
determine that one or more sample locations of a second pixel of the multisample surface contains a non-clear value (Lassen, Paragraph [0131], a histogram of the luminosity values of sampling positions ( or pixels) of a tile is generated.  [0132], whether all of a tile and/or whether regions (e.g. sampling positions or groups of sampling positions) of a tile are completely opaque, and/or are completely transparent and/or neither. Such information may be used, e.g., to control further graphics processing operation that are carried out on the tile. [0134], one or more bitmasks or flags, e.g. indicating the presence (or absence) of regions (sample positions or pixels) of the tile that are (completely and/or relatively) opaque and/or transparent and/or neither. [0170], These buffers store, as is known in the art, an array of fragment data that represents part (a tile) of the overall render output ( e.g. image to be displayed), with respective sets of sample values in the buffers corresponding to respective pixels of the overall render output);
 read a clear color value associated with the multisample surface, the clear color value to indicate a color associated with the clear value (Lassen, Paragraph [0119], [0132], a frame to be displayed is rendered in a supersampled or multisampled manner for anti-aliasing purposes). the metadata may indicate whether all of a tile and/or whether regions (e.g. sampling positions or groups of sampling positions) of a tile are completely opaque, and/or are completely transparent and/or neither. Such information may be used, e.g., to control further graphics processing operation that are carried out on the tile. );
 and write a resolved color value for the second pixel of the multisample surface to the non-multisample surface (Troiano, Paragraph [0007], [0017], In multisample anti-aliasing, if any of the multi sample locations in a pixel is covered by a triangle that is being rendered. For non-multisampled textures (i.e., textures wherein only a single color sample is stored per pixel), one or more GPU drivers may simply set up the GPU to implement the texture-to-texture blit operation as a fragment shader program that reads in from the source texture and writes out to the destination texture), 
wherein the resolved color value is an average color value of sample locations of the second pixel (Lassen, Paragraph [0128], the metadata may indicate an average value of a particular characteristic or property of a tile or of regions within a tile).
Lassen and Uralsky are analogous since both of them are dealing with graphic pipeline processing. Uralsky provided a way of handling anti-aliasing in multisampling graphic processing based on the sample location of the pixels. Lassen provided a way of skipping the pixel rendering when pixel is transparent color value when dealing with multi-sampled anti-aliasing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate skipping pixel storage based on the pixel color taught by Lassen into modified invention of Uralsky such that during the process of anti-aliasing for multisampling, system will be able to control what pixel value to store based on the color differences. The motivation is to reduce bandwidth consumption for memory reads and writes in graphics processing system discussed by Lassen in Paragraph [0020];

Regarding Claim 32, the combination of Uralsky, Troiano and Lassen teaches the invention in claim 31.
The combination further teaches wherein the pixel processing circuitry is further to write metadata to the destination control surface to indicate that the second pixel has a non-clear value (Lassen, Paragraph [0009], The rendering process then derives the data, such as red, green and blue (RGB) colour values and an "Alpha" (transparency) value, necessary to represent the primitive at the sample points. [0102], processing the data to generate metadata, and then writing the metadata back to the external memory [0132], the metadata relates to the transparency of regions (e.g. sampling positions or groups of sampling positions) of a tile (i.e. the particular characteristic or property may comprise transparency). It is noted when the transparency value is zero, it is non-clear).
As explained in rejection of claim 21, the obviousness for combining of metadata for multisampling of Lassen into Uralsky is provided above.

Regarding Claim 35, it recites limitations similar in scope to the limitations of Claim 21 but as a method and the combination of Uralsky, Troiano and Lassen teaches all the limitations as of Claim 21. Therefore is rejected under the same rationale.

Regarding Claim 36, it recites limitations similar in scope to the limitations of Claim 22 and therefore is rejected under the same rationale.

Regarding Claim 37, it recites limitations similar in scope to the limitations of Claim 23 and therefore is rejected under the same rationale.

Regarding Claim 38, the combination of Uralsky, Troiano and Lassen teaches the invention in claim 36.
The combination further teaches wherein gating invocation of the pixel shader for the second pixel prevents divergence of a shader thread associated with the second pixel  (Uralsky, Paragraph [0072], [0111], [0117], device driver 103 compares a number of even numbered frames to determine whether the difference between those pixel values exceeds a first threshold. Device driver 103 also compares a number of odd numbered frames to determine whether the difference between those pixel values exceeds a second threshold. If both the first threshold and the second threshold are exceeded, then device driver 103 identifies motion. The quality of images generated using the above techniques may be further increased through the use of specialized filters that reduce visual artifacts potentially induced by changing sample patterns across frames. Fragment shader programs may shade fragments at pixel-level granularity, where such shader programs may be called pixel shader programs.).
and the second circuitry is to test the metadata for the second pixel within the source control surface to determine if the metadata indicates that the second pixel is set to the clear color value (Lasson, Paragraph [0132], the metadata relates to the transparency of regions ( e.g. sampling positions or groups of sampling positions) of a tile (i.e. the particular characteristic or property may comprise transparency)..[0215], the metadata may indicate whether all sampling positions (pixels) of a tile are completely opaque or completely transparent <read on clear color value>), 
wherein to test the metadata for the second pixel includes to test a metadata value associated with each of a plurality of sample locations of the second pixel (Lassen, Paragraph [0215], The metadata may also indicate pixels which are "almost fully" opaque or "almost fully" transparent, since the differences with the fully opaque or transparent cases may not be visible in certain circumstances. In this case, programmable thresholds for opaque and transparent sampling position (pixel) detection can be supplied to the tile shader).
As explained in rejection of claim 35, the obviousness for combining of metadata for multisampling of Lassen into Uralsky is provided above.

	
	Allowable Subject Matter
Claims 28, 29, 30, 33, 34, 39, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170272722 A1	Method for data reuse and applications to spatio-temporal supersampling and de-noising
US 20180047203 A1	Variable rate shading
US 20050162436 A1	Graphics system with embedded frame buffer having reconfigurable pixel formats
“Inferred Lighting: Fast dynamic lighting and shadows for opaque and translucent objects”, ACM, 2009

“GamingAnywhere: An Open Cloud Gaming System”, ACM, 2013

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619